Citation Nr: 0027867	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-08 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1969.  The matter comes before the Board of Veterans' Appeals 
on appeal from a March 1998 rating decision by the Cleveland 
VA Regional Office which continued a 10 percent disability 
rating for internal derangement of the right knee, status 
post meniscectomy. 

The appeal was denied by the Board in a December 1999 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC or "the 
Court").  In a May 2000 Order, the Court vacated the Board's 
December 1999 decision as to the issue regarding the right 
knee, and remanded the matter to the Board for action 
consistent with the parties' Joint Motion for Partial Remand 
and for a Suspension of Proceedings ("Joint Motion").


REMAND

Pursuant to the joint motion of the parties, the Board was 
directed to consider entitlement to a separate rating for 
painful motion in the veteran's right knee secondary to 
arthritis.  The parties agreed that with X-ray evidence of 
arthritis and reported pain on motion, the requirements of 
38 C.F.R. § 4.59, Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), and VAOPGCPREC 9-98, had been met.  The "Note 
1" or holding referenced by the parties in the General 
Counsel opinion provides as follows:

1.  For a knee disability rated under DC 5257 to warrant 
a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under DC 
5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-
ray findings and painful motion under 38 C.F.R. § 4.59.

Based on previous examination of the veteran, most recently 
in March 1997, movements of the right leg have been in excess 
of those restrictions contemplated for assignment of at least 
the zero percent rating under Codes 5260 or 5261.  In its 
decision, the Board attributed the veteran's complaints of 
pain to that disability rated under DC 5257, the diagnostic 
code assigned by the RO and premised on recurrent subluxation 
or lateral instability rather than loss of range of motion or 
painful motion from arthritis.  A current examination to 
identify the pathology and sources of joint pain in the 
veteran's right knee would be helpful to the Board in 
complying with the joint motion of the parties.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be afforded an 
examination of the right knee for rating 
purposes.  In particular, the examination 
should be conducted to determine the extent 
of any (1) recurrent subluxation, (2) 
lateral instability, (3) limitation of 
extension of the leg, and (4) limitation of 
flexion of the leg.  All necessary tests 
should be conducted.  

2.  It is also essential that that the 
examiner describe the nature and extent of 
any pain associated with the knee joint, to 
include whether any such complaints are 
supported by objective pathology, and the 
extent to which such pain is attributable to 
arthritis on movement of the leg.  To the 
extent possible, the joint should be tested 
for pain in both active and passive motion, 
in weight-bearing and nonweight-bearing, and 
with range of the opposite joint.  The 
claims folder with a copy of this remand 
should be reviewed by the examiner.  

3.  The rating for the veteran's knee should 
then be adjudicated by the RO, taking into 
account the propriety of a separate rating 
for arthritis.  The veteran and his 
representative should be provided with a 
supplemental statement of the case.

The case should then be returned to the Board for further 
review.  The Board intimates no opinion as to the ultimate 
determination warranted pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on his claim for increase.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  To this end, 
he should inform the RO if he has had any recent treatment 
for the knee and request any assistance he might need in 
obtaining records of such treatment.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development be handled 
in an expeditious manner.  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



